Exhibit 10.1
EMPLOYMENT AGREEMENT
THIS AGREEMENT is made effective as of October 8, 2009 by and between MOUNTAIN
NATIONAL BANK and MOUNTAIN NATIONAL BANCSHARES, INC. (the “Bank”), Sevierville,
Tennessee; and Dwight B. Grizzell (the “Executive”).
WHEREAS, the Bank wishes to assure itself of the services of Executive for the
period provided in the Agreement; and
WHEREAS, the Executive is willing to serve in the employment of the Bank on a
full-time basis for said period.
NOW, THEREFORE, in consideration of the mutual covenants herein contained, and
upon the other terms and conditions hereinafter provided, the parties hereby
agree as follows:
1. POSITION AND RESPONSIBILITIES.
During the period of his employment hereunder, Executive agrees to serve as
President and Chief Executive Officer of the Bank.
2. TERMS AND DUTIES.
(a) The term of this Agreement shall be deemed to have commenced as of the date
first above written and shall continue for a period of thirty-six (36) full
calendar months thereafter. This agreement will automatically renew for an
additional period of thirty-six (36) full calendar months unless either party
gives written notice of non-renewal at least one-hundred and twenty days (120)
prior to the end of the initial thirty-six (36) month term.
(b) During the period of his employment hereunder, except for periods of absence
occasioned by illness, vacation periods, and leaves of absence, Executive shall
devote substantially all his business time, attention, skill, and efforts to the
faithful performance of his duties hereunder including activities and services
related to the organization, operation and management of the Bank; provided,
however that, subject to the terms of this Agreement, from time to time,
Executive may serve, or continue to serve, on the boards of directors of, and
hold any other offices or positions in, companies or organizations, which will
not materially affect the performance of Executive’s duties pursuant to this
Agreement.
3. COMPENSATION AND REIMBURSEMENT.
(a) The compensation specified under this Agreement shall constitute the salary
and benefits paid for the duties described in Sections 1 and 2. The Bank shall
pay Executive as compensation a salary of Two Hundred and Forty-Five Thousand
Dollars ($242,500.00) per year (“Base Salary”). Such Base Salary shall be
payable in accordance with the customary payroll practices of the Bank. During
the period of this Agreement, Executive’ Base Salary shall be reviewed at least
annually; the first such review will be made no later than one year from the
date of this Agreement. Such review shall be conducted by Chairman of the Board
of the Bank, and the Chairman of the Board may increase Executive’s Base Salary.
In addition to the Base Salary provided in this Section 3(a), the Bank shall
provide to Executive at no additional cost to Executive all such other benefits
as are provided to regular full-time employees of the Bank.

 

 



--------------------------------------------------------------------------------



 



(b) Executive will be entitled to participate in or receive benefits under any
employee benefit plans including, but not limited to, stock options, retirement
plans, supplemental retirement plans, pension plans, profit-sharing plans,
health-and-accident plans, medical coverage or any other employee benefit plan
or arrangement made available by the Bank in the future to its key management
employees, subject to, and on a basis consistent with, the terms, conditions and
overall administration of such plans and arrangements. Executive will be
entitled to incentive compensation and bonuses as provided in any plan, or
pursuant to any arrangement of the Bank, in which Executive is eligible to
participate. Nothing paid to the Executive under any such plan or arrangement
will be deemed to be in lieu of other compensation to which the Executive is
entitled under this Agreement, except as provided under Section 5(e).
(c) Executive will be reimbursed for reasonable travel and entertainment
expenses.
4. PAYMENTS TO EMPLOYEE UPON AN EVENT OF TERMINATION.
(a) Upon the occurrence of an Event of Termination (as herein defined) during
the Executive’s term of employment under this Agreement, the provisions of this
Section shall apply. As used in this Agreement, an “Event of Termination” shall
mean and include any one or more of the following: (i) the termination by the
Bank of Executive’s full-time employment hereunder for any reason other than
Cause, as defined in Section 8 hereof Disability, as defined in Section 6(a)
hereof; death; or Retirement, as defined in Section 7 hereof; or
(ii) Executive’s resignation from the Bank’s employment, upon not less than
thirty (30) days prior written notice to the Bank.
(b) Upon the occurrence of an Event of Termination, the Bank shall pay
Executive, or, in the event of his subsequent death, his beneficiary or
beneficiaries, or his estate, as the case may be, as severance pay or liquidated
damages, or both, a lump sum payment equal to 2.99 times Executive’s Base Salary
if such termination occurs prior to Executive obtaining the age of 60, 1.99
times Executive’s Base Salary if such termination occurs prior to the Executive
obtaining the age of 6l, and 1 tines Executive’s Base Salary if such termination
occurs thereafter; provided, however, that such lump sum payment shall equal
only six (6) months Base Salary in event that the Event of Termination is the
result of Executive’s resignation from employment as provided in Section
4(a)(ii).
If either party give notice of non-renewal as set forth in paragraph 2(a) hereof
or upon the occurrence of an Event of Termination, the Bank will continue in
full force and effect at its expense the Amended and Restated Executive Salary
Continuation Agreement dated 1/19/07 until the Executive attains the age of 65
so that the Executive may begin receiving the full benefits of the program at
age 65.
(c) Upon the occurrence of an Event of Termination, the Bank will cause to be
continued life, medical, dental and disability coverage substantially identical
to the coverage maintained by the Bank for Executive prior to his termination
for a period of twelve (12) months at the Bank’s expense; provided, however,
that such coverage shall be continued for a period of only six (6) months in the
event that the Event of Termination is the result of Executive’s

 

2



--------------------------------------------------------------------------------



 



resignation from employment as provided in Section 4(a)(ii). A COBRA notice will
be issued upon the date of termination. The period during which the Bank pays
for the Executive’s COBRA-mandated coverage shall run concurrently with the
applicable COBRA-mandated coverage period. The Executive shall be solely
responsible for any premiums for any COBRA-mandated coverage periods beyond the
first twelve (12) months or six (6) months of coverage, as the case may be. The
Executive’s failure to pay such premiums shall result in a cancellation of such
coverage during the remaining period.
5. CHANGE IN CONTROL.
(a) No benefit shall be paid under this Section 5 unless there shall have
occurred a Change in Control of the Bank. For purposes of this Agreement, a
“Change in Control” of the Bank shall be deemed to occur if and when:
(i) there occurs an acquisition in one of more transactions of at least
15 percent but less than 25 percent of the Common Stock by any Person, or by two
or more Persons acting as a group (excluding officers and directors of the
Bank), and the adoption by the Board of Directors of a resolution declaring that
a change in control of the Bank has occurred; or
(ii) there occurs a merger, consolidation, reorganization, recapitalization or
similar transaction involving the securities of the Bank upon the consummation
of which more than 50 percent in voting power of the voting securities of the
surviving corporation(s) is held by Person(s) other than former shareholders of
the Bank; or
(iii) 25 percent or more of the directors elected by shareholders of the Bank to
the Board of Directors are persons who were not listed as nominees in the Bank’s
then most recent proxy statement.
(b) If any of the events described in Section 5(a) hereof constituting a Change
in Control have occurred or the Board of the Bank has determined that a Change
in Control has occurred, Executive shall be entitled to the benefits provided in
paragraphs (c), (d) and (e) of this Section 5, in lieu of any benefits under
Section 4(b) or (c), upon his subsequent involuntary termination of employment
at any time during the term of this Agreement (other than for Cause, Disability,
death or Retirement) or voluntary termination following a Change of Control
following any demotion, loss of title, office or significant authority,
reduction in his annual compensation or benefits, or relocation of his principal
place of employment by more than 50 miles from its location immediately prior to
the Change in Control.
(c) Upon the occurrence of a Change in Control followed by the termination of
Executive’s employment in the manner set forth in Section 5(b), the Bank shall
pay Executive, or in the event of his subsequent death, his beneficiary or
beneficiaries, or his estate, as the case may be, as severance pay or liquidated
damages, or both, a sum equal to 2.99 times the Executive’s “base amount,”
within the meaning of 280G(b)(3) of the Internal Revenue Code of 1986 (“Code”),
as amended. Such payment shall be made in thirty-six equal monthly installments
beginning on the first day of the month following the month in which the
Executive is terminated and thereafter payable on the first day of each month
thereafter until paid in full.

 

3



--------------------------------------------------------------------------------



 



(d) Upon the occurrence of a Change in Control followed by the termination of
Executive’s employment in the manner set forth in Section 5(b), the Bank will
cause to be continued life, medical, dental and disability coverage
substantially identical to the coverage maintained by the Bank for Executive
prior to his severance for a period of three years from such Date of
Termination; provided, however, that Executive shall no longer be entitled to
receive such benefits if Executive competes with the Bank or the surviving
financial institution in the manner prohibited by Section 11 during such
three-year period. In addition, Executive shall be entitled to receive the value
of employer contributions that would have been made on the Executive’s behalf
over the remaining term of the agreement to any tax-qualified retirement plan
sponsored by the Bank as of the Date of Termination.
(e) Upon the occurrence of a Change in Control, the Executive shall be entitled
to receive benefits due to him under, or contributed by the Bank or his behalf,
pursuant to any retirement, incentive, profit sharing, bonus, performance,
disability or other employee benefit plan maintained by the Bank on the
Executive’s behalf to the extent that such benefits are not otherwise paid to
the Executive upon a Change in Control.
(f) Notwithstanding the preceding paragraphs of this Section 5, in the event
that the aggregate payments or benefits to be made or afforded to the Executive
under this Section would be deemed to include an “excess parachute payment”
under 280G of the Code, such payments or benefits shall be payable or provided
to Executive in equal monthly installments over the minimum period necessary to
reduce the present value of such payments or benefits to an amount which is one
dollar ($1.00) less than three (3) times the Executive’s “base amount” under
280G(b)(3) of the Code.
(g) Upon the occurrence of a Change in Control followed by the termination of
Executive’s employment for any reason other than Cause, the Executive agrees
that he will not compete with the Bank or the surviving financial institution
for the longer of (i) the period of time during which he is receiving benefits
pursuant to Section 4(b) or (c); or (ii) the period of time during which
Executive is accepting benefits pursuant to Section 5(d) hereof, in each case in
any city or town in which the Bank operates a branch or main office. For
purposes of this paragraph, the term “compete” shall have the meaning as more
fully defined in Section 11, Non-Competition.
6. TERMINATION FOR DISABILITY.
(a) If the Executive shall become disabled as defined in the Bank’s then current
disability plan (or, if no such plan is then in effect, if the Executive is
disabled within the meaning of Section 409(A)(a)(2)(c) of the Code as determined
by a physician designated by the Board), the Bank may terminate Executive’s
employment for “Disability.”
(b) Upon the Executive’s termination of employment for Disability, the Bank will
pay Executive, as disability pay, a bi-weekly payment equal to two-thirds (2/3)
of Executive’s biweekly rate of Base Salary on the effective date of such
termination. These disability payments shall commence on the effective date of
Executive’s termination and will, end of the earlier of (i) the date Executive
returns to the full-time employment of the Bank in the same capacity as he was
employed prior to his termination for Disability and pursuant to an employment
agreement between Executive and the Bank; (ii) Executive’s full-time employment
by another employer;

 

4



--------------------------------------------------------------------------------



 



(iii) Executive attaining the normal expected retirement age or age 65 if the
Executive so elects; or (iv) Executive’s death. The disability pay shall be
reduced by the amount, if any, paid to the Executive under any plan of the Bank
providing disability benefits to the Executive.
(c) The Bank will cause to be continued life, medical, dental and disability
coverage substantially identical to the coverage maintained by the Bank for
Executive prior to his termination for Disability. This coverage and payments
shall cease upon the earlier of (i) the date Executive returns to the full-time
employment of the Bank, in the same capacity as he was employed prior to his
termination for Disability and pursuant to an employment agreement between
Executive and the Bank; (ii) Executive’s full-time employment by another
employer; (iii) Executive’s attaining normal retirement age or age 65 if the
Executive so elects; or (iv) the Executive’s death.
(d) Notwithstanding the foregoing, there will be no reduction in the
compensation otherwise payable to Executive during any period during which
Executive is incapable of performing his duties hereunder by reason of temporary
disability.
(e) Executive agrees that he will not compete with the Bank in any city or town
in which the Bank operates a branch or main office for a period of twelve
(12) months following his termination for “Disability” from his employment by
the Bank. For purposes of this paragraph, the term “compete” shall have the same
meaning as more fully defined in Section 11, Non-Competition.
7. TERMINATION UPON RETIREMENT, DEATH OF EXECUTIVE.
Termination by the Bank of Executive based on “Retirement” shall mean
termination at age 65 or such other age determined in accordance with any
retirement arrangement established with Executive’s consent with respect to him.
Upon termination of Executive upon Retirement, Executive shall be entitled to
all benefits under any retirement plan of the Bank and other plans to which
Executive is a party. Upon the death of the Executive during the term of this
Agreement, the Bank shall pay to Executive’s estate, within ten (10) days of the
end of such month, the compensation due to the Executive through the last day of
the calendar month in which his death occurred.
8. TERMINATION FOR CAUSE.
For purposes of this Agreement, “Termination for Cause” shall mean termination
because of the Executive’s personal dishonesty, willful misconduct, breach of
fiduciary duty involving personal profit, intentional failure to perform stated
duties, willful violation of any law, rule, or regulation which negatively
impacts the Bank (other than traffic violations or similar offenses) or willful
violation of any final cease-and-desist order. For purposes of this Section, the
term “willful” is defined to include any act or omission which demonstrates an
intentional or reckless disregard for the duties and responsibilities owed to
the business of the Bank by Executive. Notwithstanding the foregoing, Executive
shall not be deemed to have been terminated for Cause unless and until there
shall have been delivered to him a copy of a resolution duly adopted by the
affirmative vote of not less than three-fourths of the members of the Board at a
meeting of the Board called and held for that purpose, finding that in the good
faith opinion of the Board, Executive was guilty of conduct justifying
termination for Cause and specifying the reasons

 

5



--------------------------------------------------------------------------------



 



thereof. Notwithstanding such determination, Executive shall have the right to
challenge said termination as per paragraph 10(c) below, and at all times during
such proceedings, the burden will be on the Bank to show grounds for cause
termination by clear and convincing proof The Executive shall not have the right
to receive any compensation or other benefits, including those provided for
herein, for any period after the Date of Termination for any Termination for
Cause unless the for cause termination is successfully challenged as per
paragraph 10 (c) below. Any stock options granted to Executive under any stock
option plan or any unvested awards granted under any other stock benefit plan of
the Bank, or any subsidiary or affiliate thereof, shall become null and void
effective upon Executive’s receipt of Notice of Termination for Cause pursuant
to Section 9 hereof, and shall not be exercisable by Executive at any time
subsequent to such Termination for Cause unless the for cause termination is
successfully challenged as per paragraph 10(c) below.
9. SIX MONTH DELAY OF CERTAIN PAYMENTS.
Notwithstanding any other provision of this Agreement, in the event that the
receipt of amounts payable pursuant to Sections 4, 5, 6 or 10 of this Agreement
within six months of the Date of Termination would cause Executive to incur any
penalty under Section 409A of the Code then payment of such amounts shall be
delayed until the date that is six months following Executive’s Date of
Termination (the “Earliest Payment Date”). If this provision becomes applicable,
it is anticipated that payments that would have been made prior to the Earliest
Payment Date in the absence of this provision would be paid as a lump sum on the
Earliest Payment Date and the remaining severance benefits or other payments
would be paid according to the schedule otherwise applicable to the payments.
10. NOTICE.
(a) Any purported termination by the Bank or by Executive shall be communicated
by Notice of Termination to the other party hereto. For purposes of this
Agreement, a “Notice of Termination” shall mean a written notice which shall
indicate the specific termination provision in this Agreement relied upon and
shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of Executive’s employment under the provision so
indicated.
(b) “Date of Termination” shall mean (A) if Executive’s employment is terminated
for Disability, thirty (30) days after a Notice of Termination is given
(provided that he shall not have returned to the performance of his duties on a
full-time basis during such thirty (30) day period); and (B) if his employment
is terminated for any other reason, the date specified in the Notice of
Termination.
(c) The Executive and the Bank shall resolve any claim, controversy or dispute
arising out of or in connection with this Agreement, or relating to or arising
out of Executive’s employment with the Bank, by compulsory, binding arbitration
in Knoxville, Tennessee. Any such arbitration shall be conducted according to
the Commercial Arbitration Rules of the AAA. Either party hereto may demand
arbitration and such arbitration shall take place within ninety (90) days of
such demand unless the parties otherwise agree. Notwithstanding the provisions
of this Section 10(c), the Bank may seek and obtain appropriate restraining
orders and temporary or permanent injunctions in a court proceeding without
engaging in arbitration with respect to any alleged violation of the covenants
contained in Section 11.

 

6



--------------------------------------------------------------------------------



 



(d) In any dispute which is finally resolved through arbitration, the prevailing
party (as defined below) shall be entitled to reimbursement for all reasonable
attorneys’ fees, witness expenses and all fees and expenses of the arbitrators.
The “prevailing party” shall be determined by the arbitrator.
(e) Any payments under this Agreement which are delayed due to a dispute
hereunder must be paid to the Executive (if so determined to be due and owing to
the Executive as provided above) during the first calendar year in which the
Executive and the Bank enter into a legally binding settlement of such dispute,
the Bank concedes that such disputed amount is payable to the Executive or the
Bank is required to make such payment as a result of any determination of an
arbitrator in any binding arbitration required by Section 10(c) hereof.
11. NON-COMPETITION.
Upon any termination of Executive’s employment hereunder pursuant to an Event of
Termination as provided in Section 4 hereof, Executive agrees not to compete
with the Bank for a period of twelve months following such Date of Termination
in any city or town in which the Bank operates a branch or main office,
determined as of the Date of Termination. Executive agrees that during such
period and within such cities or towns, Executive shall not work for or advise,
consult or otherwise serve with, directly or indirectly, any entity whose
business materially competes with the depository, lending or other business
activities of the Bank. The parties hereto, recognizing that irreparable injury
will result to the Bank, its business and property in the event of Executive’s
breach of this Section 11, agree that, notwithstanding anything to the contrary
in this Agreement, in the event of any such breach by Executive, the Bank will
be entitled, in addition to any other remedies and damages available, to an
injunction to restrain the violation hereof by Executive, Executive’s partners,
agents, servants, employers, employees and all persons acting for or with
Executive. Executive represents and admits that in the event of termination of
his employment pursuant to Section 8 hereof, Executive’s experience and
capabilities are such that Executive can obtain employment in a business engaged
in other lines and/or of a different nature than the Bank, and that the
enforcement of a remedy by way of injunction will not prevent Executive from
earning a livelihood. Nothing herein will be construed as prohibiting the Bank
from pursuing any other remedies available to the Bank for such breach or
threatened breach, including the recovery of damages from Executive.
12. SOURCE OF PAYMENTS.
All payments provided in this Agreement shall be timely paid in cash or check
from the general funds of the Bank.
13. EFFECT ON PRIOR AGREEMENTS AND EXISTING BENEFITS PLANS.
This Agreement contains the entire understanding between the parties hereto and
supercedes any prior employment agreement between the Bank or any predecessor of
the Bank and Executive, except that this Agreement shall not affect or operate
to reduce any benefit or compensation inuring to the Executive of a kind
elsewhere provided including but not limited to

 

7



--------------------------------------------------------------------------------



 



stock options, the benefits set forth in the Amended And Restated Executive
Salary Continuation Agreement dated 1/19/07 and the benefits set forth in the
Life Insurance Endorsement Method Split Dollar Plan Agreement. No provision of
this Agreement shall be interpreted to mean that Executive is subject to
receiving fewer benefits than those available to him without reference to this
Agreement,
14. NO ATTACHMENT; SUCCESSORS AND ASSIGNS.
(a) Except as required by law, no right to receive payments under this Agreement
shall be subject to anticipation, commutation, alienation, sale, assignment,
encumbrance, charge, pledge, or hypothecation, or to execution, attachment,
levy, or similar process or assignment by operation of law, and any attempt,
voluntary or involuntary, to affect any such action shall be null, void, and of
no effect.
(b) This Agreement shall be binding upon, and inure to the benefit of, Executive
and the Bank and their respective successors, heirs, executors and assigns.
15. MODIFICATION AND WAIVER.
(a) This Agreement may not be modified or amended except by an instrument in
writing signed by the parties hereto.
(b) No term or condition of this Agreement shall be deemed to have been waived,
nor shall there be any estoppel against the enforcement of any provision of this
Agreement, except by written instrument of the party charged with such waiver or
estoppel. No such written waiver shall be deemed a continuing waiver unless
specifically stated therein, and each such waiver shall operate only as to the
specific term or condition waived and shall not constitute a waiver of such term
or condition for the future as to any act other than that specifically waived.
16. SEVERABILITY.
If, for any reason, any provision of this Agreement, or any part of any
provision, is held invalid, such invalidity shall not affect any other provision
of this Agreement or any part of such provision not held so invalid, and each
such other provision and part thereof shall to the full extent consistent with
the law continue in full force and effect.
17. HEADINGS FOR REFERENCE ONLY.
The headings of sections and paragraphs herein are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement.
18. GOVERNING LAW.
This Agreement shall be governed by the substantive laws and procedural
provisions of the State of Tennessee, unless otherwise specified herein;
provided, however, that in the event of a conflict between the terms of this
Agreement and any applicable federal or state law or regulation, the provisions
of such law or regulation shall prevail.

 

8



--------------------------------------------------------------------------------



 



19. PAYMENT OF LEGAL FEES.
All reasonable legal fees paid or incurred by the Bank or the Executive pursuant
to any dispute or question of interpretation relating to this Agreement shall be
paid or reimbursed by the prevailing party in such judgment, arbitration or
settlement.
20. INDEMNIFICATION.
The Bank shall provide Executive with coverage under a standard directors’ and
officers’ liability insurance policy at its expense, or in lieu thereof shall
indemnify Executive to the fullest extent permitted under applicable Tennessee
and federal law and the Bank’s Articles of Association against all expenses and
liabilities reasonably incurred by him in connection with or arising out of any
action, suit or proceeding in which he may be involved by reason of his having
been a director or officer of the Bank (whether or not he continues to be a
director or officer at the time of incurring such expenses or liabilities), such
expenses and liabilities to include, but to be limited to, judgment, court costs
and attorneys’ fees and the cost of reasonable settlements.
21. SUCCESSOR TO THE BANK.
The Bank shall require any successor or assignee, whether direct or indirect, by
purchase, merger, consolidation or otherwise, to all or substantially all the
business or assets of the Bank, expressly and unconditionally to assume and
agree to perform the Bank’s obligations under this Agreement, in the same manner
and to the same extent that the Bank would be required to perform if no such
succession or assignment had taken place.
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and their seal to be affixed hereunto by a duly authorized officer or director,
and Executive has signed this Agreement, all on the 8th day of October, 2009.

          ATTEST:   MOUNTAIN NATIONAL BANCSHARES, INC.
 
        /s/ Beverly J. Brosch   MOUNTAIN NATIONAL BANK
 
          (SEAL)
       
 
       
 
  By:   /s/ Charlie R. Johnson
 
       
 
            Name: Charlie R. Johnson
 
        WITNESS:   Title: Chairman of the Board of Directors

         
/s/ Michelle Burroughs
  EXECUTIVE:   /s/ Dwight B. Grizzell
 
       

 

9